Title: From James Madison to John Armstrong, 15 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 15. 1814
        
        Note to Secy of War on a letter of Jennings Dy: Coy. of purchases, and an endorsemt. by the Secy. of War: & on a letter &c. from Genl. Cushing relating to attack on Stonington.
        As a little time will probably decide as to the force allotted by the Enemy to the Chesapeake, it may be as well not to reject the addl. 500. called out by Govr. Barbour for the security of Richd. & that Quarter.
        
        The step taken by Genl. Winder (receivg 2000 under Gen: Parker into service of the US.) is to be supported of course. There may be a difficulty as to Parker who is a Majr. Genl. but otherwise a desireable officer, as well on acct. of his military experience as of his local knowledge and of the popular confidence in him.
        The attack on Stonington enfor⟨ce⟩s the policy of preparation for Hot Shot ⟨w⟩here ever practicable.
      